Citation Nr: 0214222	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  01-07 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for duodenal ulcer, status 
post-gastrectomy with post-gastrectomy dysmotility, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from August 1958 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office at 
Columbia, South Carolina.

A personal hearing was held at the RO in August 2001.  A 
hearing transcript is of record.


REMAND

In the November 2000 rating decision, the RO determined that 
the evaluation of the veteran's duodenal ulcer and post-
gastrectomy condition should be increased from noncompensable 
to 20 percent from August 7, 2000.  The veteran took issue 
with the 20 percent rating in a notice of disagreement filed 
in January 2001 and has perfected his appeal.

Before the claims file was transferred to the Board in July 
2002, the RO received additional evidence, VA medical records 
dated in April 2002, that is pertinent to the issue on 
appeal.  The most recent decision document addressing the 
issue on appeal was a supplemental statement of the case 
(SSOC) dated in April 2002.  The April 2002 SSOC did not 
review this evidence, which the RO received after it had 
issued the SSOC.  38 C.F.R. § 19.31(b)(1) (2002).

There is no legal authority for a claimant to waive initial 
RO consideration of evidence received by the RO when the case 
is properly before it and that evidence is not duplicative of 
evidence discussed in a prior statement of the case (SOC) or 
SSOC and is pertinent to the issue in concern, nor may an 
SSOC be waived under such circumstances.  Therefore, the RO 
must consider the additional evidence, readjudicate the 
increased rating claim, and provide the veteran and his 
representative an SSOC if the claim is not granted.  38 
C.F.R. §§ 19.31, 19.37(a) (2002).  Thus, the claim must be 
remanded.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 and its 
implementing regulations, in addition to 
the action requested below, is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, see 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107, 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), are 
satisfied.

2.  The RO then should consider the claim 
for an increased rating of duodenal 
ulcer, status post-gastrectomy with post-
gastrectomy dysmotility, in the light of 
the VA medical records dated in April 
2002 that were submitted after the April 
2002 SSOC was issued and before the case 
was transferred to the Board in July 2002 
and any other evidence received by the RO 
on remand.  Unless the benefit sought on 
appeal is granted, a new SSOC should be 
provided to the veteran and his 
representative.  38 C.F.R. § 19.31.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the claim.  The veteran and 
his representative should then be given 
an adequate opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.

By this REMAND Board intimates no opinion, either legal or 
factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the veteran until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




